[Cite as Roman v. Kalk, 2018-Ohio-2502.]


STATE OF OHIO                   )                     IN THE COURT OF APPEALS
                                )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

JOHN ROMAN, et al.                                    C.A. No.     28712

        Appellants

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DANIEL KALK                                           COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellees                                     CASE No.   CV-2015-07-3575

                                DECISION AND JOURNAL ENTRY

Dated: June 27, 2018



        CARR, Judge.

        {¶1}    Plaintiffs-Appellants John and Patricia Roman (“the Romans”) have attempted to

appeal from the judgment of the Summit County Court of Common Pleas. This Court dismisses

the attempted appeal for lack of jurisdiction.

                                                 I.

        {¶2}    This action involves a dispute between neighboring landowners in Hudson. The

parcels at issue, which are now known as permanent parcel numbers 30-02392 and 30-03773,

were previously owned as one property. Parts of those parcels contained an area that was used as

a pet cemetery. In 1989, a Declaration of Restrictions was recorded which placed certain

restrictions on portions of the parcels. The purpose of the restrictions was to limit a portion of

the parcels for use as a pet cemetery in accordance with R.C. 961.02.          According to the

document, the restricted land “shall be held, used, occupied and conveyed only for such purposes

as are usual and normal for the operation of a pet cemetery.” It further states that “[t]his
                                               2


Declaration is being made in accordance with [R.C.] 961.02 * * * and the restrictions herein

imposed shall be deemed a covenant and not a condition and shall run with the land and shall

bind all owners, and may be removed only as provided in [R.C.] 961.05 * * *.”

       {¶3}    In 2012, Defendant-Appellee Friends of Pet Cemetery Association (“FOPCA”)

purchased permanent parcel number 30-03773 and in 2014, the Romans purchased permanent

parcel number 30-02392.       Prior to the Romans’ purchase of parcel 30-02392, in 2014,

Defendant-Appellee Daniel Kalk, the president of FOPCA, filed an “Affidavit of Facts Relating

to Title[.]” That document indicated that a little over 4.25 acres was encumbered by the 1989

Declaration of Restrictions and that .25 acres of that encumbered land was located on parcel 30-

02392; the parcel now owned by the Romans. The document also states that two buildings

straddle the boundary line between the two parcels and notes that there are gravesites on the

property now owned by the Romans. The two buildings mentioned in the affidavit appear to be a

barn and an office.

       {¶4}    In 2015, the Romans filed a complaint against FOPCA and Mr. Kalk. In the first

count, the Romans sought to remove the deed restriction from two portions of the restricted area

of their parcel pursuant to R.C. 961.05. In the second count, the Romans sought removal of Mr.

Kalk’s affidavit, which they asserted contained false information. Count three contained a claim

for trespass and count four sought an injunction, alleging FOPCA had violated various laws,

including those involving the disposal and burial of dead animals. In count five, the Romans

sought a declaratory judgment related to the ownership of a barn that is located on the boundary

of the two parcels. The Romans sought a declaration that they owned the entire barn and

possessed an easement over the adjacent property for access, use, and maintenance of the barn.
                                                3


       {¶5}    FOPCA and Mr. Kalk answered the complaint and FOPCA filed a counterclaim

seeking declaratory judgment. FOPCA sought the following declarations:

       1. A Declaration that a real controversy, justiciable in nature exists between
       Plaintiffs and FOPCA, for which speedy relief is necessary to the preservation of
       rights that may otherwise be impaired, and to terminate the uncertainty or
       controversy giving rise to this Counterclaim;

       2. A Declaration by this Court the Declaration of Restrictions is valid,
       enforceable, and applicable to Parcel 30-02392;

       3. A Declaration by this Court that FOPCA has a right, license, easement, or legal
       entitlement permitting FOPCA to have unrestricted access to the portion of
       Plaintiff’s property subject to the Declaration of Restrictions for pet cemetery
       purposes;

       4. A Declaration by this Court that the office building located on Plaintiff’s land
       may be used for no purpose other than for pet cemetery purposes;

       5. A Declaration by this Court that the barn partially located on Plaintiff’s land
       may be used for no purpose other than for pet cemetery purposes;

       6. A Declaration by this Court that FOPCA is the owner of the portion of the barn
       located on parcel 30-03773;

       7. A Declaration by this Court that no graves on restricted lands be disturbed;

       8. A Declaration by this Court that the portion of parcel 30-2392 that is covered
       by the Declarations of Restrictions can be used by Plaintiffs only for pet cemetery
       purposes;

       9. A Declaration by this Court that neither Plaintiffs nor their successors or
       assigns are entitled to removal of all or any portion of the Declaration of
       Restrictions unless Plaintiffs are able to comply with Chapter 961 of the Ohio
       Revised Code in all respects;

       10. A Declaration that Plaintiffs do not operate a pet cemetery.

       {¶6}    Thereafter discovery disputes ensued, including one involving information related

to gravesites located on the Romans’ property. Ultimately, the trial court ruled that FOPCA and

Mr. Kalk would have to produce the information to the court for an in camera review and

preservation of the record. The trial court indicated that the protective order put in place by the
                                                  4


magistrate would remain in place, noting that it could be lifted upon the demonstration of the

applicability of the information to the litigation. Subsequently, the trial court did order the

release of certain portions of the information it received in camera.

       {¶7}    The Romans filed a motion for summary judgment on counts one through three of

their complaint and FOPCA and Mr. Kalk filed a motion for summary on all counts of the

Romans’ complaint.       In addition, FOPCA filed a motion for summary judgment on its

counterclaim. The trial court denied the Romans’ motion for summary judgment and granted

FOPCA’s and Mr. Kalk’s motion for summary judgment on the complaint. Additionally, the

trial court granted FOPCA’s motion for summary judgment on its counterclaim. In the entry, the

trial court included a certification pursuant to Civ.R. 54(B).

       {¶8}    The Romans have appealed, raising five assignments of error for our review.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN DENYING THE ROMANS’ MOTION FOR
       SUMMARY JUDGMENT AND IN GRANTING FOPCA’S MOTION FOR
       SUMMARY JUDGMENT[.]

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN FINDING THAT FOPCA HAD AN IMPLIED
       EASEMENT, AND THE DECISION, AS WRITTEN, CONSTITUTES AN[]
       IMPROPER TAKING[.]

                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT’S DECISION SHOULD BE OVERTURNED BECAUSE
       IT VIOLATES THE STATUTE OF FRAUDS[.]

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN UPHOLDING R.C. [] 961, WHICH SHOULD
       BE DEEMED VOID FOR VAGUENESS[.]
                                                  5


                                  ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED IN STRIKING MOTIONS AND IN
       PREVENTING THE ROMANS FROM CONDUCTING PROPER
       DISCOVERY.

       {¶9}    Before addressing the Romans’ assignments of error, we pause to address whether

we have jurisdiction over this matter.

       {¶10} This Court is obligated to raise sua sponte questions related to our jurisdiction.

Whitaker-Merrell Co. v. Geupel Constr. Co., Inc., 29 Ohio St. 2d 184, 186 (1972). “This Court

has jurisdiction to hear appeals only from final judgments. In the absence of a final, appealable

order, this Court must dismiss the appeal for lack of subject matter jurisdiction.” (Internal

quotations and citations omitted.) Miller Lakes Community Servs. Assn. v. Schmitt, 9th Dist.

Wayne No. 09CA0076, 2011-Ohio-1295, ¶ 12.

       {¶11} R.C. 2721.02(A) addresses declaratory judgment actions and states, in relevant

part, that “courts of record may declare rights, status, and other legal relations whether or not

further relief is or could be claimed. * * * The declaration may be either affirmative or negative

in form and effect. The declaration has the effect of a final judgment or decree.” “In declaratory

judgment actions, merely entering judgment in favor of one party, without further elaboration,

does not constitute a final judgment sufficient to give this Court jurisdiction over an appeal. If

the trial court fails to expressly declare the parties’ respective rights and obligations, its judgment

is not final and appealable.” (Internal quotations and citations omitted.) Gargasz v. Lorain Cty.,

9th Dist. Lorain No. 12CA010215, 2013-Ohio-1218, ¶ 6. “[I]n order to properly enter judgment

in a declaratory judgment action, the trial court must set forth its construction of the disputed

document or law, and must expressly declare the parties’ respective rights and obligations. If the

trial court fails to fulfill these requirements, its judgment is not final and appealable.” (Internal
                                                 6


quotations and citations omitted.) Miller Lakes Community Assn. v. Schmitt, 9th Dist. Wayne

No. 11CA0053, 2012-Ohio-5116, ¶ 8. If the trial court only partially declares the rights and

obligations of the parties, the trial court fails to resolve the claim for declaratory judgment. See

id. at ¶ 11-12.

        {¶12} As noted above, the Romans sought a declaration that they owned the entire barn

and possessed an easement over the adjacent property for access, use, and maintenance of the

barn. Whereas, FOPCA sought the following declarations in its counterclaim:

        1. A Declaration that a real controversy, justiciable in nature exists between
        Plaintiffs and FOPCA, for which speedy relief is necessary to the preservation of
        rights that may otherwise be impaired, and to terminate the uncertainty or
        controversy giving rise to this Counterclaim;

        2. A Declaration by this Court the Declaration of Restrictions is valid,
        enforceable, and applicable to Parcel 30-02392;

        3. A Declaration by this Court that FOPCA has a right, license, easement, or legal
        entitlement permitting FOPCA to have unrestricted access to the portion of
        Plaintiff’s property subject to the Declaration of Restrictions for pet cemetery
        purposes;

        4. A Declaration by this Court that the office building located on Plaintiff’s land
        may be used for no purpose other than for pet cemetery purposes;

        5. A Declaration by this Court that the barn partially located on Plaintiff’s land
        may be used for no purpose other than for pet cemetery purposes;

        6. A Declaration by this Court that FOPCA is the owner of the portion of the barn
        located on parcel 30-03773;

        7. A Declaration by this Court that no graves on restricted lands be disturbed;

        8. A Declaration by this Court that the portion of parcel 30-2392 that is covered
        by the Declarations of Restrictions can be used by Plaintiffs only for pet cemetery
        purposes;

        9. A Declaration by this Court that neither Plaintiffs nor their successors or
        assigns are entitled to removal of all or any portion of the Declaration of
        Restrictions unless Plaintiffs are able to comply with Chapter 961 of the Ohio
        Revised Code in all respects;
                                                 7


        10. A Declaration that Plaintiffs do not operate a pet cemetery.

        {¶13} The trial court, in its judgment entry ruling on FOPCA’s counterclaim, did make

some of the declarations FOCPA sought in its counterclaim. The trial court found the 1989

Declaration of Restrictions to be valid and enforceable, found that FOPCA had an implied

easement over the .25 acres of the Romans’ property encumbered by the deed restriction for the

operation of a pet cemetery, found that FOPCA was entitled to access the .25 acres of the

Romans’ property for purposes of operating the pet cemetery, found that the Romans’ were

bound by the restrictions as written, and found that the Romans were not operators of the pet

cemetery.

        {¶14} In granting summary judgment to Mr. Kalk and FOPCA on count five of the

complaint and in concluding that the Romans could not succeed on their request for declaratory

judgment, the trial court stated that,

        [u]pon review, the Court finds that evidence does exist to support Plaintiffs’ claim
        that they are the sole owners of the barn in question. However, the evidence
        further establishes that any portion of the barn located on Plaintiffs’ property is
        also located in the restricted area. Accordingly, Plaintiffs may only utilize the
        barn in a manner consistent with the deed restriction. Plaintiffs have admitted that
        they do not operate a pet cemetery and, therefore, Plaintiffs have no reason or
        right to access, use or maintain the barn for pet cemetery purposes. The Court
        finds Plaintiffs cannot prevail on their request for declaratory judgment as to the
        barn, and Defendants’ request for summary judgment on this issue is granted.

        {¶15} From this, it appears that the trial court found that the Romans were not entitled to

an easement to access the portion of the barn on FOPCA’s property and that the barn must be

used for pet cemetery purposes. However, it is unclear whether the trial court found the Romans

to be the sole owners of the barn. The trial court stated there was evidence that the Romans were

the sole owners of the barn but it also found that the Romans could not succeed on their requests
                                                  8


for declaratory relief, despite one of the requests being a declaration that the Romans owned the

entire barn.

         {¶16} If the trial court did find that the Romans owned the entire barn, then the trial

court also would have resolved FOPCA’s request for a declaration that FOPCA owned the

portion of the barn on its property. However, if the trial court instead found that the Romans did

not own the entire barn, FOPCA’s claim for declaratory relief with respect to ownership of the

barn would not be resolved.

         {¶17} After carefully considering the entire judgment entry, we cannot say that the trial

court fully and expressly declared the rights and obligations of the parties. See Miller Lakes

Community Assn., 2012-Ohio-5116, at ¶ 12. The trial court’s entry does not mention the office

building (see FOPCA’s request 4), it does not indicate whether the restricted area of the Romans’

property can be used by the Romans for any purpose other than pet cemetery purposes (see

FOPCA’s request 8), or address whether the graves in the restricted area can be disturbed (see

FOPCA’s request 7). Accordingly, the trial court failed to fully resolve the counterclaim for

declaratory relief. Additionally, while it appears that the trial court attempted to resolve count

five of the complaint, it did not fully do so. Thus, this Court lacks jurisdiction over issues related

to the counterclaim for declaratory relief and count five of the complaint.

         {¶18} Nonetheless, the trial court did insert Civ.R. 54(B) language into its entry, and,

thus, we must examine whether a portion of the appeal can be addressed. Pursuant to Civ.R.

54(B):

         When more than one claim for relief is presented in an action whether as a claim,
         counterclaim, cross-claim, or third-party claim, and whether arising out of the
         same or separate transactions, or when multiple parties are involved, the court
         may enter final judgment as to one or more but fewer than all of the claims or
         parties only upon an express determination that there is no just reason for delay.
         In the absence of a determination that there is no just reason for delay, any order
                                                  9


       or other form of decision, however designated, which adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all the parties, shall not
       terminate the action as to any of the claims or parties, and the order or other form
       of decision is subject to revision at any time before the entry of judgment
       adjudicating all the claims and the rights and liabilities of all the parties.

       {¶19} The use of Civ.R. 54(B) language can transform a final order into a final

appealable order. See Wisintainer v. Elcen Power Strut Co., 67 Ohio St. 3d 352, 354 (1993). “In

deciding that there is no just reason for delay, the trial judge makes what is essentially a factual

determination – whether an interlocutory appeal is consistent with the interests of sound judicial

administration, i.e., whether it leads to judicial economy.” Id. at 355. “[W]here the record

indicates that the interests of sound judicial administration could be served by a finding of ‘no

just reason for delay,’ the trial court’s certification determination must stand.” Id. “Trial courts,

however, should be careful not to breach the duty entrusted to them, and should avoid a

mechanical application of the Civ.R. 54(B) language.” Id.

       {¶20} Here, in light of our conclusion that the counterclaim for declaratory relief has not

been resolved and count five of the complaint has not been fully resolved, we cannot say that an

interlocutory appeal in this matter would lead to judicial economy. It is apparent that the trial

court thought it had resolved the entire action and thus, the insertion of Civ.R. 54(B) language

was mechanical or reflexive. See Wisintainer at 356. As the majority of the issues relate in

some way to the counterclaim for declaratory relief, we see no basis in concluding that judicial

economy is served by the trial court’s certification.

                                                 III.

       {¶21} The attempted appeal is dismissed.

                                                                                  Appeal dismissed.
                                                10




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

CHRISTOPHER A. TIPPING and KATHLEEN A. HAHNER, Attorneys at Law, for Appellants.

CARL E. PATRICK, Attorney at Law, for Appellants.

DONALD G. DRINKO, RICHARD C.O. REZIE, and JOSEPH MONROE, Attorneys at Law,
for Appellees.